Citation Nr: 1806895	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to effective dates earlier than May 3, 2011, for the grants of service connection for left and right ankle strains with Achilles tendon enthesophytes, to include whether there was clear and unmistakable error (CUE) in a March 2007 rating decision (and later adjudications) that denied service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to the effective dates and the RO denied earlier effective dates in a January 2013 Statement of the Case (SOC).  The Veteran filed a timely Substantive Appeal.  

In December 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required is required on his part.


REMAND

The Veteran is seeking earlier effective dates for service connection for left and right ankle disabilities on the basis of CUE in a March 2007 rating decision.  In brief, the Veteran filed a claim for service connection for a bilateral ankle disorder in April 2006.  In a March 2007 rating decision, the RO denied the claim and the Veteran did not appeal.  In December 2008, the Veteran filed to reopen a claim for service connection for a bilateral ankle disorder, which the RO denied in a March 2009 rating decision.  The Veteran did not appeal that decision.  In May 2011, the Veteran filed to reopen a claim for service connection for a bilateral ankle disorder and in October 2012, the RO reopened the claim and granted service connection effective May 3, 2011, the date of the Veteran's claim to reopen.  In a November 2012 statement, the Veteran requested earlier effective dates for the grants of service connection.  A January 2013 Statement of the Case (SOC) denied the earlier effective dates and the Veteran submitted a timely Substantive Appeal asserting CUE pursuant to C.F.R. § 3.105 claiming the RO erred in denying his claim on the basis of no evidence of in-service injury when his service treatment records (STRs) were in the RO's possession at the time of the original adjudication and since.  Additionally, at the December 2016 Board hearing, the Veteran's representative argued that there was clear and unmistakable error in the March 2007 rating decision (and later adjudications) that denied service connection for a bilateral ankle disorder on the basis of the RO's failure to find information in the Veteran's STRs that clearly was in the STRs.  

The issue of CUE has not yet been adjudicated by the AOJ.  As the issue of earlier effective dates for the grants of service connection for left and right ankle disabilities is inextricably intertwined with the CUE claim, both issues must be remanded for adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the pending CUE claim regarding the March 2007 rating decision (and later adjudications) that denied entitlement to service connection for a bilateral ankle disorder.  The Veteran and his representative should be appropriately notified of the determination.

2.  After the decision as to CUE is made, readjudicate the claim for an earlier effective date in light of all of the evidence of record.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

